UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 17, 2014 INVESTORS BANCORP, INC. (Exact name of registrant as specified in its charter) Delaware 0-51557 22-3493930 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) arkway, Short Hills, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(973) 924-5100 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On April 17, 2014, Investors Bancorp, Inc. announced that New Investors Bancorp, Inc. ("New Investors Bancorp"), the proposed holding company for Investors Bank, has increased the maximum purchase limitations for its second step conversion stock offering. The maximum purchase limitations have increased from 265,000 shares ($2.65 million) to 800,000 shares ($8.0 million) for individual purchasers and from 800,000 shares ($8.0 million) to 5,000,000 shares ($50.0 million) for purchasers acting together with others, in all categories of the offering combined. Consistent with the prospectus dated March 13, 2014, only those persons who subscribed for the maximum purchase limit in the subscription offering (which expired April 11) and indicated on the stock order form a desire to purchase additional shares if the maximum purchase limits were increased will be resolicited.A copy of the press release is filed as Exhibit 99.1 to this report and is incorporated herein by reference. On April 21, 2014, Investors Bancorp, Inc. announced that New Investors Bancorp will commence, beginning on April 21, 2014, the firm commitment underwritten public offering portion of the second step conversion to sell shares of common stock not subscribed for in the subscription offering.A copy of the press release is filed as Exhibit 99.2 to this report and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit No. Description Press Release dated April 17, 2014 Press Release dated April 21, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. INVESTORS BANCORP, INC. DATE: April 21, 2014 By: /s/ Thomas F. Splaine, Jr. Thomas F. Splaine, Jr. Senior Vice President and Chief Financial Officer (Principal Financial Officer)
